Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-14 are pending and examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) received on 4/22/2019, 12/12/2019, and 1/25/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7, Ln. 2 recites, "dispersing probe", which appears to be a typo of "dispensing probe".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lns. 16-18 recite, “wherein the automated analyzer performs measurements of different measurement items by switching the liquid tank in communications with the dispensing probe via the selector valve being an automatic valve under control of the operation controller”. However, it is unclear how a measurement can be performed merely by switching the liquid tank in communication with the dispensing probe. It appears that additional steps necessary for performing the measurement have been omitted.
Claim 10, Lns. 16-17 recite, “wherein said automated analyzer measures different measurement items by selectively placing the liquid tanks in communication with the dispensing probe”. However, it is unclear how a measurement can be performed merely by selectively placing liquid tanks in communication with the dispensing probe. It appears that additional steps necessary for performing the measurement have been omitted.
Claim 11 recites the limitation "the data storage section" in Ln. 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as “a data storage section”.
Claims 2-9 and 12-14 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosaka (Translation of JP Pub. No. 2014-2099).

Regarding claim 1, Kosaka discloses an automated analyzer (Pg. 1 2nd Para.). The automated analyzer comprises: 
	a liquid dispenser having a dispensing probe and a pump capable of aspirating and dispensing a liquid from and into an open end of the dispensing probe that is at one end (Pg. 2 6th Para., the nozzle 12a has a pump 12c so that the nozzle can suck or discharge liquid, see Fig. 2). 
	An internal liquid supply device having a plurality of liquid tanks in which probe internal liquids corresponding to measurement items are stored (Pg. 2 in 3rd to last Para., cleaning liquid channel 16 is connected to a pure water tank 15a, NMP tank 15b, isopropyl alcohol tank 15c, and organic solvent cleaning liquid tank 15d through a cleaning liquid switching valve 17 for nozzle 12a, see Fig. 2), supply tubes for placing the liquid tanks in communication with the other end of the dispensing probe (see Fig. 2 at supply tubes from tanks 15a-d connecting them to nozzle 12a), and a selector valve mounted in front of the supply tubes and operative to selectively place the plurality of liquid tanks into communication with the dispensing probe (see Fig. 2 at liquid switching valve 17), the internal liquid supply device being operative to supply a probe internal liquid into the dispensing probe from one of the liquid tanks (see Fig. 2).
	An input section for entering settings regarding operation of the liquid dispenser (Pg. 3 6th Para., Pg. 3 Last Para.-Pg. 4 1st Para., keyboard as an input device). 
	An operation controller for controlling operation of the liquid dispenser based on inputs from the input section (Pg. 3 6th Para., a control computer). 
	The automated analyzer performs measurements of different measurement items by switching the liquid tank in communication with the dispensing probe via the selector valve being an automatic valve under control of the operation controller (Pg. 4 7th – 8th Paras., the switching valve control unit performs control to switch the flow path between the cleaning liquid tanks).
Note: The instant Claims contain a large amount of functional language (ex: “capable of aspirating and dispensing a liquid…”, “for entering settings regarding operation of the liquid dispenser…”, “for controlling operation of the liquid dispenser…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, Kosaka discloses an automated analyzer as set forth in claim 1, further comprising a display device for displaying how said liquid tanks are in communication with said dispensing probe (Pg. 3 5th Para., display panel. The display panel appears to be capable of displaying how the liquid tanks are in communication with the probe).

Regarding claim 3, Kosaka discloses an automated analyzer as set forth in claim 2, further comprising: 
	a data storage section for storing information about said probe internal liquids in their respective liquid tanks (Pg. 3 6th Para., memory. The memory appears capable of storing this information). 
	A display controller for displaying, on said display device, the probe internal liquids in their respective liquid tanks whose information is stored in the data storage section (Pg. 3 6th Para., display panel and control computer. The display controller appears capable of displaying probe internal liquids in their respective liquid tanks).
	Note: “a display controller for displaying…” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). To recite more than a mere capability, the Examiner suggests reciting language related to the display controller such as “programmed to…”, “configured to…”.

Regarding claim 4, Kosaka discloses an automated analyzer as set forth in claim 2, further comprising: 
	a data storage section for storing information about said probe internal liquid dispensed from said dispensing probe into said aliquot receptacles for each measurement item (Pg. 3 6th Para., memory. The memory appears capable of storing this information). 
	A display controller for causing said probe internal liquids which correspond to said measurement items, respectively, and whose information is stored in said data storage section to be displayed on said display device (Pg. 3 6th Para., display panel and control computer. The display controller appears capable of causing probe internal liquids to be displayed on a display device).

Regarding claim 8, Kosaka discloses an automated analyzer as set forth in claim 1, wherein said operation controller actuates said selector valve to switch the liquid tank in (Pg. 2 3rd to Last Para., after the flow path of cleaning liquid to be used is selected by the cleaning liquid switching valve 17, the cleaning liquid is discharged from the nozzle 12a by operating the syringe pump 12c, see Fig. 2).

Regarding claim 9, Kosaka discloses an automated analyzer as set forth in claim 1, wherein said liquid dispenser is an analyte dispenser for aspirating an analyte from the open end of said dispensing probe (Pg. 3 2nd-3rd Paras., samples to be analyzed can be sucked and discharged from a container by the nozzle).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaka, as applied to claims 1-4, 8, and 9 above, in view of Evans (US Pat. No. 8,905,089).

Regarding claim 5, Kosaka discloses an automated analyzer as set forth in claim 1. Kosaka further discloses: 
	a data storage section for storing information about said probe internal liquids of said liquid tanks and information about the probe internal liquids dispensed from said dispensing probe into said aliquot receptacles for each measurement item (Pg. 3 6th Para., memory. The memory appears capable of storing this information).
	A request for measurement is input from said input section (Pg. 3 6th Para., Pg. 3 Last Para.-Pg. 4 1st Para., measurement conditions are stored by an input performed by an operator).
	Kosaka fails to explicitly disclose:
a warning output portion for issuing a warning under control of said operation controller;
wherein if a request for measurement is input from said input section, said operation controller makes a decision as to whether the probe internal liquid in the liquid tank in communication with said dispensing probe is coincident with the probe internal liquid whose information is stored in the data storage section for the requested measurement item based on the information stored in the data storage section and, if there is no coincidence, the operation controller determines the measurement of the requested measurement item to be infeasible and causes the warning output portion to issue a warning.
	Evans is in the analogous field of fluid dispensing (Evans Col. 1 Lns. 43-63). Evans teaches a warning output portion for issuing a warning under control of an operation controller (Evans; Col. 9 Lns. 26-31, product marker issues a warning if it detects a fuel type mismatch, Col. 10 Ln. 61-Col. 11 Ln. 3, product marker includes a control system). Evans further teaches a controller that decides if an internal liquid in a tank connected to a dispenser matches with an expected liquid whose information is stored in a data storage section, and, if there is no match, then the controller determines that the subsequent processing step is infeasible and causes a warning output portion to issue a warning (Evans; Col. 9 Lns. 26-31, Col. 19 Lns. 4-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the automated analyzer of Kosaka by including a warning output portion, as well as a controller that decides if a liquid matches with an expected liquid, and issues a warning if there is no match as in Evans. Evans teaches that such a warning system could be used to alert an operator that the internal liquid should not be dispensed if there is no match (Evans; Col. 9 Lns. 26-31, Col. 19 Lns. 4-34), thereby preventing an undesirable liquid from being used in the process, which would affect any subsequent analysis.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka in view of Evans, as applied to claim 5 above, further in view of Bolash et al. (US Pat. No. 6,151,041; hereinafter Bolash).

Regarding claim 6, modified Kosaka discloses an automated analyzer as set forth in claim 5.
	Modified Kosaka fails to explicitly disclose that, if the probe internal liquids of all of said plurality of liquid tanks are different from the probe internal liquid whose information is stored 
	Bolash is in the analogous field of liquid dispensing (Bolash Col. 1 Lns. 6-38). Bolash teaches that, if the internal liquid of all tanks are different from the internal liquid whose information is stored in a data storage section for a requested item, an operation controller causes a warning output portion to issue a warning (Bolash; Col. 3 Lns. 9-35, Col. 4 Lns. 18-47, a printer processor searches for a desired type of printer cartridge among the installed printer cartridges by comparing the installed printer cartridges to the desired printer cartridge. If the printer cartridge is not installed, an error message is displayed to a user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the automated analyzer of modified Kosaka so that, if the internal liquid of all tanks are different from the internal liquid whose information is stored in a data storage section for a requested item, an operation controller causes a warning output portion to issue a warning as in Bolash. Bolash teaches that warning a user that a desired liquid tank is not present will allow the user to install the desired liquid tank into the system (Bolash; Col. 3 Lns. 9-35, Col. 4 Lns. 18-47, Col. 7 Lns. 5-22), thereby ensuring that the desired liquid can be used in a subsequent analysis.

Regarding claim 7, modified Kosaka discloses an automated analyzer as set forth in claim 5. 
	Modified Kosaka further discloses actuating a selector valve to bring a probe internal liquid inside a liquid tank in communication with the dispensing probe (Kosaka; Pg. 2 in 3rd to last Para., cleaning liquid channel 16 is connected to a pure water tank 15a, NMP tank 15b, isopropyl alcohol tank 15c, and organic solvent cleaning liquid tank 15d through a cleaning liquid switching valve 17 for nozzle 12a, and the desired cleaning liquid is selected to clean the nozzle by actuating the cleaning liquid switching valve, see Fig. 2).
	Modified Kosaka fails to explicitly disclose that, 
if the probe internal liquid of the liquid tank in communication with said dispersing probe is not coincident with the probe internal liquid whose information is stored in the data storage section for said requested measurement item, and
at the same time, 
if the probe internal liquid of any one of the plurality of liquid tanks is coincident with the probe internal liquid whose information is stored in the data storage section for the requested measurement item, 
the operation controller actuates said selector valve to bring the probe internal liquid inside the liquid tank in communication with said dispensing probe into coincidence with the probe internal liquid whose information is stored in said data storage section for the requested measurement item.
	Bolash teaches that, if an internal liquid of a liquid tank in communication with a dispenser does not match with the internal liquid stored in a data storage section, and, at the same time, a different liquid tank contains the internal liquid that does match with the internal liquid stored in a data storage section, then the controller acts to bring the different liquid tank into communication with a dispenser so that the internal liquid of the liquid tank to be dispensed matches with the internal liquid stored in the data storage section (Bolash; Col. 2 Lns. 39-55, the system searches each printer cartridge carrier location for a desired printer cartridge. When it finds the desired printer cartridge, the printer is configured to print, i.e. dispense fluid, using the desired printer cartridge. In order to do this, the printer must intrinsically switch from being configured to print using an undesired printer cartridge to being configured to print using the desired printer cartridge, Col. 3 Lns. 25-35, the system checks to see if a printer cartridge is of a desired type by accessing information stored in a memory device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the actuating of a selector valve in the automated analyzer of modified Kosaka so that, if an internal liquid of a liquid tank in communication with a dispenser does not match with the internal liquid stored in a data storage section, and, at the same time, a different liquid tank contains the internal liquid that does match with the internal liquid stored in a data storage section, then the controller acts to bring the different liquid tank into communication with a dispenser so that the internal liquid of the liquid tank to be dispensed matches with the internal liquid stored in the data storage section as in Bolash. Bolash teaches that checking to see if a liquid tank already present in an apparatus contains a desired liquid for dispensing will allow for the desired liquid to be automatically configured for dispensing (Bolash; Col. 2 Lns. 39-55, Col. 3 Lns. 25-35), thereby reducing the need for human intervention, improving throughput and increasing profitability. 

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka in view of Miyakawa et al. (US Pub. No. 2016/0193622; hereinafter Miyakawa).

Regarding claim 10, Kosaka discloses a method of automated analysis implemented by an automated analyzer (Pg. 1 2nd Para.). The automated analyzer has: 
(Pg. 2 6th Para., the nozzle 12a has a pump 12c so that the nozzle can suck or discharge liquid, see Fig. 2). 
	An internal liquid supply device having a plurality of liquid tanks in which probe internal liquids are respectively stored for measurement items (Pg. 2 in 3rd to last Para., cleaning liquid channel 16 is connected to a pure water tank 15a, NMP tank 15b, isopropyl alcohol tank 15c, and organic solvent cleaning liquid tank 15d through a cleaning liquid switching valve 17 for nozzle 12a, see Fig. 2), supply tubes for placing the liquid tanks into communication with the other end of said dispensing probe (see Fig. 2 at supply tubes from tanks 15a-d connecting them to nozzle 12a), and a selector valve mounted in front of the supply tubes and operative to selectively place the liquid tanks into communication with the dispensing probe (see Fig. 2 at liquid switching valve 17), the internal liquid supply device being operative to supply a probe internal liquid into the dispensing probe from one of the liquid tanks (see Fig. 2). 
	An input section for entering settings regarding operation of the liquid dispenser (Pg. 3 6th Para., Pg. 3 Last Para.-Pg. 4 1st Para., keyboard as an input device). 
	An operation controller for controlling operation of the liquid dispenser based on inputs from the input section (Pg. 3 6th Para., a control computer).  
	The automated analyzer measures different measurement items by selectively placing the liquid tanks in communication with the dispensing probe (Pg. 4 7th – 8th Paras., the switching valve control unit performs control to switch the flow path between the cleaning liquid tanks). The method comprises the step of: 
	actuating said selector valve under control of said operation controller to switch the liquid tank in communication with the dispensing probe (Pg. 4 7th-8th Paras.).
	Kosaka fails to explicitly disclose that the selector valve is made of a motor-driven valve.
	Miyakawa is in the analogous field of automated analyzers (Miyakawa [0001]). Miyakawa teaches a selector valve that is made of a motor-driven valve (Miyakawa [0078], an electromagnetic valve switches a connection between a first cleaning solution supply unit and a third cleaning solution supply unit. See Pg. 17 1st Para. of the instant Specification showing that an electromagnetic valve is an example of a motor-operated valve). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the selector valve in the method of Kosaka to be a motor-driven valve as in Miyakawa. Miyakawa teaches that a motor-driven valve can be controlled by a control unit to switch between different liquid supply units automatically (Miyakawa [0078]).
	Note: The limitations related to the automated analyzer (e.g. “capable of aspirating and dispensing a liquid…”, “for entering settings regarding operation of the liquid dispenser…”, “for controlling operation of the liquid dispenser…”, etc.) are functional language for an apparatus as written.  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. If Applicant wishes for the limitations related to the automated analyzer to be examined with a patentable 

Regarding claim 14, modified Kosaka discloses a method of automated analysis as set forth in claim 10. Modified Kosaka further discloses that the probe internal liquid of the liquid tank in communication with said dispensing probe is supplied into the dispensing probe by operating said pump after switching the communication of the plurality of liquid tanks with the dispensing probe by actuation of said selector valve (Kosaka; Pg. 2 3rd to Last Para., after the flow path of cleaning liquid to be used is selected by the cleaning liquid switching valve 17, the cleaning liquid is discharged from the nozzle 12a by operating the syringe pump 12c, see Fig. 2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaka in view of Miyakawa, as applied to claims 10 and 14 above, further in view of Takahashi et al. (Translation of JP Pub. No. 2012-108062; hereinafter Takahashi), further in view of Evans.

Regarding claim 11, modified Kosaka discloses a method of automated analysis as set forth in claim 10. Modified Kosaka further discloses probe internal liquids inside said liquid tanks (see Claim 10 above at Kosaka teaching the probe internal liquid in Pg. 2 in 3rd to last Para., Fig. 2), a data storage section (Kosaka Pg. 3 6th Para., memory), and a request for measurement that is input from said input section (Kosaka Pg. 3 6th Para., Pg. 3 Last Para.-Pg. 4 1st Para., measurement conditions are stored by an input performed by an operator).

information about said probe internal liquids inside said liquid tanks and information about the probe internal liquids to be dispensed into said aliquot receptacles from said dispensing probe for each measurement item is stored in a data storage section, and 
that if a request for a measurement is input from said input section, a decision is made as to whether the probe internal liquid in the liquid tank in communication with the dispensing probe is coincident with the probe internal liquid whose information is stored for the requested measurement item on the basis of the information stored in the data storage section and, if there is no coincidence, measurement of the requested measurement item is regarded as infeasible and a warning output is issued from a warning output portion.
	Takahashi is in the analogous field of automated analyzers (Takahashi Pg. 1 2nd Para.-Pg. 2 1st Para.). Takahashi teaches that information about probe internal liquid inside tanks and information about probe internal liquids to be dispensed into aliquot receptacles from the probe for each measurement item are stored in a data storage section (Takahashi; Pg. 4 2nd Para., reagent disks 202 and 210 containing reagents according to measurement items, reagent dispensing mechanisms 203 and 209 aspirate reagents from reagent disks into reaction cell 211 for mixing with samples, and a control unit controls these processes. In order to control these processes, the control unit must store information regarding the reagents to be aspirated and dispensed; Pg. 8 4th Para., the treatment method for each analysis item may be selected and set in advance, see Fig. 2). It would have been obvious to (Takahashi; Pg. 4 2nd Para., Pg. 8 4th Para., Fig. 2), thereby allowing appropriate resources to be allocated ahead of time and reducing the time required for setup between different processes.
	Modified Kosaka fails to explicitly disclose:
that if a request for a measurement is input from said input section, a decision is made as to whether the probe internal liquid in the liquid tank in communication with the dispensing probe is coincident with the probe internal liquid whose information is stored for the requested measurement item on the basis of the information stored in the data storage section and, if there is no coincidence, measurement of the requested measurement item is regarded as infeasible and a warning output is issued from a warning output portion.
	Evans is in the analogous field of fluid dispensing (Evans Col. 1 Lns. 43-63). Evans teaches that upon a request, a decision is made as to whether a liquid in a tank in communication with a dispenser is coincident with the liquid whose information is stored for a request on the basis of information stored in a data storage section and, if there is no (Evans; Col. 9 Lns. 26-31, product marker issues a warning if it detects a fuel type mismatch, Col. 10 Ln. 61-Col. 11 Ln. 3, product marker includes a control system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Kosaka by including that, upon a request, deciding whether a liquid in a tank matches a desired liquid that is stored in a data storage section, and, if there is no match, issuing a warning from warning output portion as in Evans. Evans teaches that such a warning system could be used to alert an operator that the internal liquid should not be dispensed if there is no match (Evans; Col. 9 Lns. 26-31, Col. 19 Lns. 4-34), thereby preventing an undesirable liquid from being used in the process, which would affect any subsequent analysis.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka in view of Miyakawa, Takahashi, and Evans, as applied to claim 11 above, further in view of Bolash.

Regarding claim 12, modified Kosaka discloses a method of automated analysis as set forth in claim 11. Modified Kosaka fails to explicitly disclose that:
if the probe internal liquids of all the liquid tanks are different from the probe internal liquid whose information is stored in said data storage section for said requested measurement item, said warning output portion issues a warning.
(Bolash Col. 1 Lns. 6-38). Bolash teaches that, if the internal liquid of all tanks are different from the internal liquid whose information is stored in a data storage section for a requested item, an operation controller causes a warning output portion to issue a warning (Bolash; Col. 3 Lns. 9-35, Col. 4 Lns. 18-47, a printer processor searches for a desired type of printer cartridge among the installed printer cartridges by comparing the installed printer cartridges to the desired printer cartridge. If the printer cartridge is not installed, an error message is displayed to a user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Kosaka so that, if the internal liquid of all tanks are different from the internal liquid whose information is stored in a data storage section for a requested item, an operation controller causes a warning output portion to issue a warning as in Bolash. Bolash teaches that warning a user that a desired liquid tank is not present will allow the user to install the desired liquid tank into the system (Bolash; Col. 3 Lns. 9-35, Col. 4 Lns. 18-47, Col. 7 Lns. 5-22), thereby ensuring that the desired liquid can be used in a subsequent analysis.

Regarding claim 13, modified Kosaka discloses a method of automated analysis as set forth in claim 11.
	Modified Kosaka further discloses actuating a selector valve to bring a probe internal liquid of a liquid tank in communication with the dispensing probe (Kosaka; Pg. 2 in 3rd to last Para., cleaning liquid channel 16 is connected to a pure water tank 15a, NMP tank 15b, isopropyl alcohol tank 15c, and organic solvent cleaning liquid tank 15d through a cleaning liquid switching valve 17 for nozzle 12a, and the desired cleaning liquid is selected to clean the nozzle by actuating the cleaning liquid switching valve, see Fig. 2). 
	Modified Kosaka fails to explicitly disclose that, if the probe internal liquid in the liquid tank in communication with said dispensing probe is not coincident with the probe internal liquid whose information is stored in said data storage section for the requested measurement item and, at the same time, if the probe internal liquid of any one of the liquid tanks is coincident with the probe internal liquid whose information is stored in the data storage section for the requested measurement item, the selector valve is actuated to bring the probe internal liquid of the liquid tank in communication with the dispensing probe into coincidence with the probe internal liquid whose information is stored in the data storage section for the requested measurement item.
	Bolash teaches that, if an internal liquid of a liquid tank in communication with a dispenser does not match with the internal liquid stored in a data storage section, and, at the same time, a different liquid tank contains the internal liquid that does match with the internal liquid stored in a data storage section, then the controller acts to bring the different liquid tank into communication with a dispenser so that the internal liquid of the liquid tank to be dispensed matches with the internal liquid stored in the data storage section (Bolash; Col. 2 Lns. 39-55, the system searches each printer cartridge carrier location for a desired printer cartridge. When it finds the desired printer cartridge, the printer is configured to print, i.e. dispense fluid, using the desired printer cartridge. In order to do this, the printer must intrinsically switch from being configured to print using an undesired printer cartridge to being configured to print using the desired printer cartridge, Col. 3 Lns. 25-35, the system checks to see if a printer cartridge is of a desired type by accessing information stored in a memory device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the actuating of a selector valve in the method of modified Kosaka so that, if an internal liquid of a liquid tank in communication with a dispenser does not match with the internal liquid stored in a data storage section, and, at the same time, a different liquid tank contains the internal liquid that does match with the internal liquid stored in a data storage section, then the controller acts to bring the different liquid tank into communication with a dispenser so that the internal liquid of the liquid tank to be dispensed matches with the internal liquid stored in the data storage section as in Bolash. Bolash teaches that checking to see if a liquid tank already present in an apparatus contains a desired liquid for dispensing will allow for the desired liquid to be automatically configured for dispensing (Bolash; Col. 2 Lns. 39-55, Col. 3 Lns. 25-35), thereby reducing the need for human intervention, improving throughput and increasing profitability. 

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yamaguchi et al. (US Pub. No. 2015/0276769; hereinafter Yamaguchi) teaches an alarm that indicates if a sample type is different from an inputted sample type ([0071]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.